Title: Samuel Austin to John Adams, 11 Jun. 1786
From: Austin, Samuel
To: Adams, John


          
            
              Sir
            
            

               Boston

              11th. June 1786—
            
          

          Your favor of y[thorn sign]e. 25 May
            last ⅌ Capt. Biggilo, now lies before me.—In answer to
            which, shall only Observe. The difficulties and Obstacles you mention, which are in the
            way, and which at Present Prevents my Recovering my money, however Plausible, are
              altogether falacious, and without foundation with Respect to this State,
            yet it seems they are made an objection of such Magnitude that neither I, nor your
            Excellency can at Present Remove, but hope will soon be done by Congress.—
          With respect to Brittish Subjects not Recovering their debts here,
            there is no Foundation for such a Charge against this state, there is not the least
            Obstruction in their way, nor any thing done to impeade their availing themselves of
            every law of this state, Eaqually with any Subject in it, and they are every
            day without any difficulty Recieving their just & legal demands, so that upon
            the same Principals, upon Supposition that there is State on the Continent who have made
            a law Preventing Brittish Subjects from recovering their just debts, and hereby done
            wrong, yet I say on the same Principles that the latter is Condemned, Most Certainly
            that Goverment where no such impediment takes place, must be acquited, and intirely
            Exculpated from every Charge of the kind, as not being by any Means in the like
            Predicament, with the State objected to.—
          This affair is of great Consequence to me, and must hope in time
            will have a favorable Issue—
          I think myself happy in having it Committed to your care, and under
            the Patronage of Congress—and am well Sattisfied there will be nothing
            wanting on your part to serve me herein—I would only further Observe, that
            Notwithstanding the Similarity there is in my case, and the other three Gentlemen, yet I
            was the only Person to whom Genl How made Solemn Promise, he
            would either Restore the goods again or Pay for them—
          With the greatest Respect & Esteem / to you, your good
            Lady, & family, / I am Sir Your oblidg’d Hume. Sert.

          
            
              Samuel Austin
            
          
          
            P.S Deacon Smith’s wife died about a fortnight since
          
        